DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
In the Amended Claims of January 5, 2021, Claims 1-28 are pending. Claims 1 and 22 are amended. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the differing thicknesses of the inner and outer side walls must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 and 25-27 each recite either “a thickness” or “the thickness” of the shell. However, the newly amended independent claims recite BOTH a FIRST thickness and a SECOND thickness of the inner side walls and the outer side walls. 
It is therefore unclear which of the first and second thicknesses are being referenced to in the dependent claims. 
For the purposes of examination, it will be assumed that the shell thicknesses and dimensions referenced in Claims 6-8 and 25-27 may refer to either the first or the second thicknesses. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fredenhagen (US 1701323) in view of Porter (US 1497159) and Bangs (US 2109789). 
Regarding Claims 1 and 22, Fredenhagen discloses thermally insulating packaging to hold an item, the thermally insulating packaging comprising a solid compostable or recyclable shell that is formed primarily of a first material (fiberboard) that is a molded and compressed plant fiber. Fredenhagen also discloses the shell includes a floor (16), a plurality of inner side walls (15) that are coupled to the floor along first common edges and each coupled to two adjacent inner side walls along second common edges, wherein the floor and the plurality of inner side walls define an interior space of the shell to receive the item and an opening to the interior space. Fredenhagen also discloses a plurality of outer side walls (10) formed primarily of plant fiber (fiber board), wherein the plurality of inner side walls and plurality of outer side walls have a space there between that defines a gap and a rim (17, 19) extending between the inner side wall and the outer side wall and over the gap. Fredenhagen discloses a bottom cover (11, 12) attached to bottom edges of the outer sidewalls and extending below the floor (16, 17) of the shell, the bottom cover including one or more 
Fredenhagen does not disclose the inner sidewalls are seamlessly and continuously coupled to the floor or to the other sidewalls along common edges to define an interior space. Rather, Fredenhagen discloses the overlapping joints are sealed by waterproof cement (Page 1 Lines 49-50, 59-61). 
Porter discloses a similar insulative container comprising a compressed molded pulp inner container (10) that may also be in a box shape (Page 2 Line 1) that is continuous and seamlessly connected between a flat bottom (11) and upper walls (12). This inner vessel is likewise surrounded by an outer vessel of the same material (14). These vessels are sealed together to create an airtight joint between the inner and outer vessels and prevent any passage of air within the insulative space (Page 1 Lines 103-108). 
Fredenhagen and Porter are analogous inventions in the art of insulative molded fiber or pulp containers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealed joints of the sidewall of Fredenhagen with the one-piece molded container structure of Porter in order to provide a hermetic airtight chamber for the receptacle’s insulating space (Porter Page 2 Lines 1-4). 
While Fredenhagen discloses the use of any suitable insulating material, (Page 1; Line 84-85). Fredenhagen does not disclose a compostable or a compostable or recyclable core positioned in the first gap, the core formed primarily of a starch, a plastic, a plant fiber, or a combination thereof.
Bangs discloses a similar insulative box container comprising a continuous liner member (1) with edges joined to form a continuous element (Col 1 Line 52-Col. 2 Line 4) wherein the insulative material is a compostable or recyclable material such as wadding, batting, paper shredded or in whole sheets, or any other suitable material (Col. 1 Line 44-49). Modified Fredenhagen in view of Porter and Bangs are analogous inventions in the art of insulative double wall containers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insulative material core of Fredenhagen to be shredded paper as seen in Bangs as this represents the simple substitution of one known element for another in order to obtain predictable results. A person having ordinary skill in the art would recognize that a suitable insulating material for Element 23 of Fredenhagen may be easily and immediately modified to be shredded paper as this substitution would also be capable of insulating the container as a predictable result of providing adequate and appropriate levels of insulation.  
However, please note the discussion of Copenhaver (US 2011/0042449) which identifies loose newspaper (20) within a cavity as a cellulose-based substrate (Paragraph 0021). By having the same cellulose based material throughout the container walls and as an insulative core, the recyclability of the container is improved (Paragraph 0027-0028).
Regarding the newly added limitations in the claims of January 5, 2021, Fredenhagen does not disclose the thicknesses of the shell walls or that the plurality of inner side walls have a first thickness and the outer side walls have a second thickness different from the first thickness. 
However, the originally filed disclosure does not identify that changing thicknesses would yield any unexpected results or difference in performance. Specification Page 14, Lines 4-10 recites that either a uniform or different wall thickness is possible without detailing any benefit of relative difference in thicknesses. As discussed in MPEP 2144.04 Section IV Part A, where the only difference between the prior art and the claims was a recitation of relative dimensions and would not perform differently from the prior art device, such a modification is not patentably distinct. 
Furthermore, any modification of the shell wall’s thickness would provide only the expected results of material strengthening or insulation of such a side wall. Applicant has not provided any details, explanation, or benefit obtained by varying the thicknesses of either the inner side walls or the outer side walls. Only that the side walls are non-uniform. It does not even appear significant that the outer sidewalls are thicker than the inner sidewalls in order to provide greater material strength or support to the container. Therefore, one of ordinary skill in the art would recognize and find obvious that varying the sidewall’s thicknesses is an easily adjusted or modified factor that would only provide predictable results in the strength or insulation of the side walls. 
Regarding Claim 2, Fredenhagen discloses the floor and the bottom cover have a space there-between (24) that defines a second gap. 
Regarding Claim 3, Fredenhagen discloses a portion of the core is positioned in the second gap.
Regarding Claim 4, Fredenhagen discloses the core fills the first gap.
Regarding Claims 5-8 and 24-27, a person having ordinary skill in the art would be capable of varying the sizes and thicknesses of the cavity and the shell as an obvious change in the shape and size of the container which would be expected to be varied. Such changes in dimension would not affect the functioning of the container. Please see MPEP 2144.04 IV. Part A.
Regarding Claims 9-12, Bangs discloses the insulative core material as shredded paper which is a plant fiber. 
Regarding Claims 13 and 28, Fredenhagen discloses the bottom cover includes a pair of flaps (11, 12) extending from edges of opposite outer sidewalls. Similarly, Bangs discloses flaps 8 and 9. 
Regarding Claim 14, Fredenhagen discloses the pair of flaps are seamlessly and continuously coupled to the opposite outer side walls at least as much as that which is seen in the connection of Applicant’s Elements 164 and 162 in Figure 1K. In addition, as discussed above, the seamless connection between walls provides an airtight insulative chamber is discussed in Porter. A person having ordinary skill in the art would recognize and find obvious that in order to maintain such a hermetically seal chamber, joints must be seamlessly and continuously coupled together.
Regarding Claim 15, Fredenhagen discloses a lid (26) to cover the opening to the interior space, the lid formed of a compostable or recyclable material (wood – Page 1 Lines 103-107). Also note the molded pulp lid (22 and 23) of Porter.
Regarding Claims 20 and 21, Bangs discloses a moisture barrier material (Col. 1 Lines 49-53). A person having ordinary skill in the art would be capable of incorporating the a moisture barrier material mixed with the molded and compressed plant fiber in order to waterproof the inner container if this comes in contact with wet material. Please also see also Bentley (US 2010/0258574) Paragraphs 0032 and 0048 which discusses the use of moisture barrier materials with insulative paper based containers.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modified Fredenhagen (US 1701323) as applied to claim 1 above, and further in view of Chung (US 9856608).
Regarding Claim 16, Modified Fredenhagen discloses the limitations of Claim 1 as discussed above. As set forth previously, the pressed fiberboard inner container of Fredenhagen may be modified to be a continuous and seamless molded pulp container as disclosed in Porter in order to provide an airtight insulative space. Modified Fredenhagen does not disclose the inner sidewalls include one or more projections extending inwardly toward the interior space.
Chung discloses a similar pressed pulp molded container (300) comprising one or more projections (308) extending inwardly toward the interior space. Modified Fredenhagen and Chung are analogous inventions in fiber-based containers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner container of Fredenhagen as modified to be a continuous pulp container as taught by Porter to have one or more projections as disclosed in Chung in order to enhance the hoop strength of the container (Col. 6 Lines 9-26). 
Regarding Claim 17, Chung discloses the projections extend vertically along the inner surface of the inner sidewalls.
Regarding Claim 18, both Fredenhagen and Porter disclose the rim is coupled to the outer sidewalls.
Regarding Claim 19, Porter discloses the rim is continuously and seamlessly coupled to the inner sidewalls.
Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive.
On Page 7, Applicant argues that the present claims now recite that the plurality of inner side walls have a first thickness and that the plurality of outer side walls have a second thickness different from the first thickness. 
“As far as can be determined,” Applicant believes that the Fredenhagen, Porter, and Bangs references have the same thickness. 
The Examiner agrees that the prior art references do not disclose the relative thicknesses of the sidewalls. 
However, as discussed above, the relative thicknesses of the sidewalls is not disclosed by Applicant as providing any unexpected benefit, result, or improvement. The originally filed Specification, Page 12, Lines 5-8 only describes the following: 
The inner side walls 160, rims 165, and outer side walls 170 have a uniform
thickness. In some implementations, the body 110 can have non-uniform thickness. For example, thicknesses of the inner side walls 160, rims 165, and outer side walls 170 can be different from each other.

It appears that either a uniform thickness of sidewalls or a non-uniform thickness are equally preferable and that varying the thicknesses of such sidewalls does not provide any unexpected results. 
Varying the relative thicknesses of a container’s sidewalls is therefore an obvious type modification. As discussed in MPEP 2144.04 Section IV, changes in the size, proportion, or shape of prior art components is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration was significant. In the present case, no change in performance would result in modifying the thicknesses other than what could be reasonably expected in varying any other container’s wall thicknesses. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736